Citation Nr: 0020287	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  90-53 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, in which 
the RO found, in part, that new and material evidence had not 
been submitted to reopen a claim for service connection for 
headaches.  Since beginning his appeal, the veteran has moved 
to within the jurisdiction of the St. Petersburg, Florida, 
RO.  

In August 1991, May 1992, and May 1995, the Board, in part, 
remanded the issue of whether new and material evidence had 
been submitted to reopen the claim for service connection for 
headaches.  In a March 1997 Board decision, the Board found 
that new and material evidence had been submitted to reopen a 
claim for service connection for headaches, and remanded the 
reopened claim for the RO to consider the issue of service 
connection in the first instance. As the claim has been 
reopened, the claim on appeal is now one of service 
connection for headaches.  After adjudicating the service 
connection claim, the RO returned the case to the Board for 
the present appellate review. 


REMAND

The Board has reviewed the record for the veteran's claim for 
service connection for headaches, and finds that evidence in 
the claims file necessitates a remand.  The Board recognizes 
that this claim has been remanded several times in the past.  
However, the Board is obligated to pursue specific evidence 
of which it becomes aware that, if submitted, could well 
ground the veteran's claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In particular, the Board notes that the 
record includes an October 1988 Social Security 
Administration (SSA) decision regarding the veteran's claim 
for SSA disability.  The deciding administrative law judge 
(ALJ) wrote, on page 4 of the decision, that the veteran was 
examined in August 1987 by S. Jack Drake, D.O., and that Dr. 
Drake's diagnosis was acute cephalgia with nausea, 
neurosthenia and depression "with an onset of 1969".  The 
ALJ went on to further describe, from the examination report, 
the veteran's cephalgia, or headache, condition and cited the 
Dr. Drake's examination report as "Exhibit 23".  At the 
conclusion of the ALJ decision, a "List of Exhibits" 
includes Dr. Drake's August 1987 examination report.  
However, this report is not included in the evidence now 
before the Board.  

According to the description in the SSA decision, Dr. Drake's 
August 1987 report might provide a necessary nexus opinion 
that could make the veteran's claim well grounded.  The ALJ's 
recitation of Dr. Drake's August 1987 diagnosis is clearly 
hearsay.  Nonetheless, Dr. Drake's diagnosis allegedly 
included an onset of 1969, and the Board notes that the 
record shows that the veteran was on active duty for that 
entire year.  Therefore, the Board is on notice of a specific 
medical report that could assist the veteran in well 
grounding his headache claim.  The Board also notes that the 
record does include examination reports from Dr. Drake 
subsequent to August 1987, but none of those include a 
medical opinion that the veteran's headaches began in 
service.  Thus, the Board finds that the August 1987 
examination report should be sought.                  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should obtain a copy of the 
August 1987 examination report of the 
veteran from S. Jack Drake, D.O., of 
South Bend, Indiana.  The RO should 
request the veteran's assistance in 
seeking to obtain this report.  

2.  If the August 1987 examination report 
cannot be obtained from Dr. Drake, the RO 
should seek to obtain a copy of the 
report from the SSA based on information 
provided in the October 1988 SSA 
disability decision included in the 
veteran's VA claims file.  

3.  The RO should then readjudicate the 
veteran's service connection claim for 
headaches, with consideration given to 
all of the evidence of record, and any 
additional medical evidence obtained by 
the RO pursuant to this remand.  If the 
claim is denied in any respect, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given an opportunity to 
reply thereto.  The case should then be 
returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he should assist the RO in 
the development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


